Case: 15-50537       Document: 00513375746         Page: 1     Date Filed: 02/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 15-50537
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                          February 11, 2016
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

JOHN NATHAN MCLAUGHLIN, also known as John McLaughlin,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 6:14-CR-189-17


Before BARKSDALE, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       In challenging the reasonableness of his 120-month sentence, which was
within the advisory sentencing range under the Sentencing Guidelines, and
imposed after he pleaded guilty to conspiracy to possess, with intent to
distribute, methamphetamine, in violation of 21 U.S.C. §§ 841 and 846, John
Nathan McLaughlin asserts the sentence is greater than necessary to meet the
goals of 18 U.S.C. § 3553(a). In that regard, he contends the district court


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-50537    Document: 00513375746    Page: 2   Date Filed: 02/11/2016


                                No. 15-50537

failed to consider: his expressed desire to become a better person; and his
assertion at sentencing that the pre-sentence investigation report (PSR)
identified the incorrect purity of the methamphetamine seized from him.
Additionally, he maintains the court erred in giving weight to: his criminal
history; and a reference in the PSR to some co-conspirators’ possible Aryan
Brotherhood membership. Furthermore, he points to unrelated cases in which
defendants responsible for greater quantities of methamphetamine received
lower sentences.
      Although post-Booker, the Sentencing Guidelines are advisory only, and
a properly preserved objection to an ultimate sentence is reviewed for
reasonableness under an abuse-of-discretion standard, the district court must
still properly calculate the Guideline-sentencing range for use in deciding on
the sentence to impose. Gall v. United States, 552 U.S. 38, 48–51 (2007). But,
because McLaughlin did not raise in district court the issues presented on
appeal, review is only for plain error. E.g., United States v. Broussard, 669
F.3d 537, 546 (5th Cir. 2012). Under that standard, McLaughlin must show a
forfeited plain (clear or obvious) error that affected his substantial rights.
Puckett v. United States, 556 U.S. 129, 135 (2009). If he does so, we have the
discretion to correct the reversible plain error, but should do so only if it
“seriously affect[s] the fairness, integrity or public reputation of judicial
proceedings”. Id.
      A within-Guidelines sentence is entitled to a presumption of
reasonableness. E.g., United States v. Rashad, 687 F.3d 637, 644 (5th Cir.
2012). McLaughlin fails to show the court committed the requisite clear-or-
obvious error in either its calculation of the advisory Guidelines sentencing
range or its selection of the sentence within that range. See Gall, 552 U.S. at
51; U.S.S.G. § 2D1.1(c)(5). Additionally, assuming arguendo, the court gave



                                      2
    Case: 15-50537     Document: 00513375746   Page: 3   Date Filed: 02/11/2016


                                No. 15-50537

inadequate reasons for the sentence, McLaughlin is unable to show a more
thorough explanation would have resulted in a lower one. See Gall, 552 U.S.
at 51; United States v. Mondragon-Santiago, 564 F.3d 357, 364–65 (5th Cir.
2009). In short, McLaughlin fails to show clear or obvious error that rebuts
the presumption of reasonableness. See United States v. Cooks, 589 F.3d 173,
186 (5th Cir. 2009).
      AFFIRMED.




                                      3